Whenever the form of action is not charged and the identity of the cause of action is preserved, the particular allegations of the declaration may be changed and others added, to cure imperfections and mistakes in the manner of stating the plaintiff's case — Wiggin v. Veasey, 43 N.H. 313, Bailey v. Smith, ib. 409; but these amendments are wholly inconsistent with the original counts. To sustain the count for money paid, the plaintiff must prove actual payment, and a prior request, or subsequent assent by the defendant. But money expended for the corporation is not money expended for an individual stockholder; and so too of labor done and materials furnished. To sustain a count for money lent and advanced, the plaintiff must prove that the transaction was essentially a loan of money. 2 Gr. Ev., sec. 112. A loan of stock will not support the count. Nightingale v. Devisne, 5 Burr. 2589; Jones v. Brinley, 1 East 1. The amendments are inconsistent with the count for goods sold and delivered. Shares in corporations are not, strictly speaking, chattels,* but are rather in the nature of choses in action — Harris v. Stevens, 7 N.H. 456; nor does it appear from the amendment that the defendant has received or obtained possession of the money of the plaintiff, which equity and good conscience he sought to pay over, or which the parties have agreed to treat as money; nor any goods which a lapse of sufficient time will justify the inference have been turned into money.8224 Wood v. Folsom, 42 N.H. 70, and Burt v. Kinnie, 47 N.H. 361, are cases very much in point against the admissibility of this amendment.
Amendment disallowed.
* See Whittemore v. Gale, 24 N.H. 488; — but see Keyser v. School District, 35 N.H. 483, 484, and Pinkerton v. M.  L. Railroad, 42 N.H. 451, 452. REPORTER.
8224 And see Gordon v. Gordon, Grafton county, decided August term, 1875. REPORTER. *Page 389